Citation Nr: 1341018	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, A.P.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 through March 1974. 

This matter is on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related to his military service or his service connected bilateral sensorineural hearing loss.


CONCLUSION OF LAW

Tinnitus was incurred in service or the result of a service connected disability.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection for Tinnitus

The Veteran's main contention is that his bilateral hearing loss and tinnitus were the result of noise exposure to motors as a wheeled vehicle mechanic in the Army.  He also stated that the ringing in his ears "came and went when [he] first started" but he noticed an increase in the ringing in 1973.   He alternately argues that his tinnitus is either caused or aggravated by his service connected hearing loss.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran underwent a VA audiological examination in February 2011.  The VA examiner found no nexus between the Veteran's tinnitus and his military service based on an absence of complaints of tinnitus in the medical records.  

The Veteran is not generally competent to self-diagnose medical disorders unless he has specialized medical training or the diagnosis may be based on unique and readily identifiable features.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Tinnitus is considered to be a disorder that the Veteran may diagnose, as it is identified purely by its symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002).   Thus, although the Veteran's service treatment records do not indicate complaints of tinnitus while on active duty and the VA examiner found no complaints of tinnitus in his post-service treatment records, the Board may accept that the Veteran has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  The Veteran is service-connected for bilateral hearing loss consistent with noise exposure encountered while on active duty.  He states the worsening of his worsening of his hearing loss has made his tinnitus more noticeable.  Given the fact that the Veteran is service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or his service connected hearing loss.  


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


